Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 1 of 10 Page ID #:35



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSEPH AARON MCKISSICK,                Case No. 2:21-cv-01945-VAP (MAA)

 12                        Plaintiff,         MEMORANDUM DECISION AND
                                              ORDER DISMISSING COMPLAINT
 13          v.                               WITH LEAVE TO AMEND
 14    JOSIE GASTELO,
 15
                           Defendant.
 16
 17
 18   I.    INTRODUCTION
 19         On March 1, 2021, Plaintiff Joseph Aaron McKissick (“Plaintiff”), a
 20   California inmate housed at California Men’s Colony State Prison (“CMC”),
 21   proceeding pro se, filed a Complaint alleging violations of his civil rights pursuant
 22   to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) On March 4, 2021,
 23   the Court granted Plaintiff’s Request to Proceed Without Prepayment of Filing
 24   Fees. (ECF Nos. 2, 5.)
 25         The Court has screened the Complaint, and dismisses it with leave to amend
 26   for the reasons stated below. No later than May 13, 2021, Plaintiff must either:
 27   (1) file a First Amended Complaint; or (2) advise the Court that Plaintiff no longer
 28   intends to pursue this lawsuit.
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 2 of 10 Page ID #:36



  1   II.     PLAINTIFF’S ALLEGATIONS AND CLAIMS1
  2           The Complaint is filed against Josie Gastelo, former head warden of CMC, in
  3   her individual capacity (“Defendant”). (Compl. 3.)2 Plaintiff alleges that
  4   Defendant failed to take reasonable steps to ensure that Plaintiff was free from cruel
  5   and unusual punishment while Plaintiff was under Defendant’s care at CMC. (Id. at
  6   5.) On August 8, 2020, Plaintiff filed a “602” regarding his “health concern” about
  7   COVID-19, asking to be released to an ankle monitoring program due to
  8   Defendant’s failures to comply with orders by the Center for Disease Control and
  9   federal and state government. (Id.) Defendant failed to implement six feet social
 10   distancing by reducing staff and dorm capacity. (Id.) The staff failed to wear face
 11   masks to ensure Plaintiff’s safety. (Id.) CMC moved inmates from CMC East to
 12   CMC West, thus putting inmates and staff at risk to a virus that could be fatal. (Id.
 13   at 7.) On January 2, 2021, Plaintiff tested positive for COVID-19, and has lost his
 14   ability to taste. (Id. at 5.) Plaintiff asserts an Eighth Amendment claim, and seeks
 15   declaratory relief and damages. (Id. at 6.)
 16
 17   III.    LEGAL STANDARD
 18           Federal courts must conduct a preliminary screening of any case in which a
 19   prisoner seeks redress from a governmental entity or officer or employee of a
 20   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
 21   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
 22
      1
 23     The Court summarizes Plaintiff’s allegations and claims in the Complaint and
      attached exhibits. See Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th
 24   Cir. 1987) (explaining that documents attached to a complaint are part of the
 25   complaint and may be considered in determining whether the plaintiff can prove
      any set of facts in support of the claim). In providing this summary of the
 26   allegations and claims, the Court does not opine on their veracity or make any
 27   findings of fact.

 28   2
          Citations to pages in docketed documents reference those generated by CM/ECF.
                                                2
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 3 of 10 Page ID #:37



  1   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
  2   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
  3   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
  4   §§ 1915(e)(2)(B), 1915A(b).
  5         When screening a complaint to determine whether it fails to state a claim
  6   upon which relief can be granted, courts apply the Federal Rule of Civil Procedure
  7   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
  8   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
  9   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
 10   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
 11   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim
 12   to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 13   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
 14   facial plausibility when the plaintiff pleads factual content that allows the court to
 15   draw the reasonable inference that the defendant is liable for the misconduct
 16   alleged.” Id. Although “detailed factual allegations” are not required, “an
 17   unadorned, the-defendant-unlawfully-harmed-me accusation”; “labels and
 18   conclusions”; “naked assertion[s] devoid of further factual enhancement”; and
 19   “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 20   conclusory statements” do not suffice. Id. “Dismissal under Rule 12(b)(6) is
 21   appropriate only where the complaint lacks a cognizable legal theory or sufficient
 22   facts to support a cognizable legal theory.” Hartmann v. Cal. Dep’t of Corr. &
 23   Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo v. Centinela
 24   Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
 25         In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
 26   allegations as true and view them in the light most favorable to the plaintiff. Park
 27   v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
 28   appearing pro se, particularly in civil rights cases, courts construe pleadings
                                                 3
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 4 of 10 Page ID #:38



  1   liberally and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at
  2   1121. “If there are two alternative explanations, one advanced by defendant and the
  3   other advanced by plaintiff, both of which are plausible, plaintiff’s complaint
  4   survives a motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202,
  5   1216 (9th Cir. 2011). However, the liberal pleading standard “applies only to a
  6   plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989),
  7   superseded by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept
  8   any unreasonable inferences or assume the truth of legal conclusions cast in the
  9   form of factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
 10   2003). In giving liberal interpretations to complaints, courts “may not supply
 11   essential elements of the claim that were not initially pled.” Chapman v. Pier 1
 12   Imps. (U.S.), Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976
 13   F.2d 469, 471 (9th Cir. 1992)).
 14
 15   IV.   DISCUSSION
 16         Section 1983 provides:
 17         Every person who, under color of any statute, ordinance, regulation,
 18         custom, or usage, of any State . . ., subjects, or causes to be subjected,
            any citizen of the United States or other person within the jurisdiction
 19         thereof to the deprivation of any rights, privileges, or immunities
 20         secured by the Constitution and laws, shall be liable to the party
            injured in an action at law . . . .
 21
 22   42 U.S.C. § 1983. “Section 1983 does not create any substantive rights, but is
 23   instead a vehicle by which plaintiffs can bring federal constitutional and statutory
 24   challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
 25   1063, 1067 (9th Cir. 2006). “The purpose of §1983 is to deter state actors from
 26   using the badge of their authority to deprive individuals of their federally
 27   guaranteed rights and to provide relief to victims if such deterrence fails.” Wyatt v.
 28   Cole, 504 U.S. 158, 161 (1992). “To state a claim under § 1983, a plaintiff must
                                                 4
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 5 of 10 Page ID #:39



  1   allege the violation of a right secured by the Constitution and laws of the United
  2   States, and must show that the alleged deprivation was committed by a person
  3   acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). Here,
  4   Plaintiff asserts a single claim for violation of the Eighth Amendment’s protection
  5   against cruel and unusual punishment.
  6          “[T]he treatment a prisoner receives in prison and the conditions under
  7   which he is confined are subject to scrutiny under the Eighth Amendment,” which
  8   prohibits cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832
  9   (1994) (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “[W]hile conditions
 10   of confinement may be, and often are, restrictive and harsh, they ‘must not involve
 11   the wanton and unnecessary infliction of pain.’” Morgan v. Morgensen, 465 F.3d
 12   1041, 1045 (9th Cir. 2006) (quoting Rhodes v. Chapman, 452 U.S. 337, 347
 13   (1981)). “In other words, they must not be devoid of legitimate penological
 14   purpose, or contrary to evolving standards of decency that mark the progress of a
 15   maturing society.” Id. (citations and quotation marks omitted).
 16         “An Eighth Amendment claim that a prison official has deprived inmates of
 17   humane conditions must meet two requirements, one objective and one subjective.”
 18   Lopez v. Smith, 203 F.3d 1122, 1132 (9th Cir. 2000) (quoting Allen v. Sakai, 48
 19   F.3d 1082, 1087 (9th Cir. 1995)). First, to satisfy the Eighth Amendment’s
 20   objective prong, “the deprivation alleged must be, objectively, sufficiently serious;
 21   a prison official’s act or omission must result in the denial of the minimal civilized
 22   measure of life’s necessities.” Farmer, 511 U.S. at 834 (internal quotation marks
 23   and citations omitted). “Prison officials have a duty to ensure that prisoners are
 24   provided adequate shelter, food, clothing, sanitation, medical care, and personal
 25   safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The circumstances,
 26   nature, and duration of a deprivation of these necessities must be considered in
 27   determining whether a constitutional violation has occurred. ‘The more basic the
 28   need, the shorter the time it can be withheld.’” Id. (quoting Hoptowit v. Ray, 682
                                                 5
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 6 of 10 Page ID #:40



  1   F.2d 1237, 1246 (9th Cir. 1982)). Second, to satisfy the Eighth Amendment’s
  2   subjective prong, there must be allegations that a prison official acted with
  3   “deliberate indifference” to an inmate’s health or safety—that is, “the official
  4   knows of and disregards an excessive risk to inmate health or safety; the official
  5   must both be aware of facts from which the inference could be drawn that a
  6   substantial risk of serious harm exists, and he must also draw the inference.”
  7   Farmer, 511 U.S. at 837. Negligence is insufficient to support an Eighth
  8   Amendment claim. See id. at 835.
  9         “Moreover, where, as here, plaintiff names wardens as defendants, plaintiff
 10   must specifically allege the warden’s personal involvement in the constitutional
 11   deprivation or a causal connection between the defendant’s wrongful conduct and
 12   the alleged constitutional deprivation.” Stephen v. Tilestone, No. 2:20-cv-1841
 13   KJN P, 2021 U.S. Dist. LEXIS 16584, at *15 (E.D. Cal. Jan. 28, 2021). This is
 14   because “wardens are not liable based solely on their role in supervising prisons.”
 15   Id. Because vicarious liability does not apply to Section 1983 suits, “a plaintiff
 16   must plead that each Government-official defendant, through the official’s own
 17   individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “A
 18   defendant may be held liable as a supervisor under § 1983 ‘if there exists either
 19   (1) his or her personal involvement in the constitutional deprivation, or (2) a
 20   sufficient causal connection between the supervisor’s wrongful conduct and the
 21   constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)
 22   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). “The requisite causal
 23   connection can be established . . . by setting in motion a series of acts by others, . . .
 24   or by knowingly refus[ing] to terminate a series of acts by others, which [the
 25   supervisor] knew or reasonably should have known would cause others to inflict a
 26   constitutional injury,” Id. at 1207–08 (alteration in original) (internal quotation
 27   marks and citation omitted). “Even if a supervisory official is not directly involved
 28   in the allegedly unconstitutional conduct, ‘[a] supervisor can be liable in his
                                                  6
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 7 of 10 Page ID #:41



  1   individual capacity for his own culpable action or inaction in the training,
  2   supervision, or control of his subordinates; for his acquiescence in the constitutional
  3   deprivation; or for conduct that showed a reckless or callous indifference to the
  4   rights of others.’” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (alteration
  5   in original) (quoting Starr, 652 F.3d at 1208).
  6         Here, Plaintiff does not allege facts showing how Defendant in particular
  7   violated his Eighth Amendment rights. See, e.g., Stephen, 2021 U.S. Dist. LEXIS
  8   16584, at *15–16 (concluding that plaintiff failed to allege Eighth Amendment
  9   violation for prison transfer that purportedly put him at extreme risk of contracting
 10   COVID-19 because he did not allege facts showing how any particular defendant
 11   violated his rights). There are no allegations that Defendant was personally
 12   involved in any alleged failures or that she had knowledge of the constitutional
 13   deprivations and acquiesced in them. Rather, the Complaint appears to attempt to
 14   impute the purported failures of CMC staff to Defendant, which is not permissible
 15   under Section 1983. See Hansen, 885 F.2d at 646 (affirming grant of summary
 16   judgment for police captain where there were no allegations of his personal
 17   involvement).
 18         Furthermore, there are no allegations to suggest that Defendant had the
 19   mental state required for an Eighth Amendment claim. See, e.g., George v. Diaz,
 20   No. 20-cv-03244-SI, 2020 U.S. Dist. LEXIS 153581, at *10 (N.D. Cal. Aug. 24,
 21   2020) (dismissing Eighth Amendment cruel and unusual punishment claim for
 22   spread of COVID-19 in prison where “[e]ven with liberal construction, the
 23   complaint cannot reasonably be read to allege any facts suggestive of deliberate
 24   indifference”). Plaintiff’s conclusory allegations that Defendant “knew or should
 25   have known that his conduct, attitude, and actions created an unreasonable risk of
 26   harm to Plaintiff” are insufficient to allege that Defendant acted with deliberate
 27   indifference. See Stephen, 2012 U.S. Dist. LEXIS 16584, at *15 (holding that
 28   plaintiff failed to plead Eighth Amendment cruel and unusual punishment against
                                                7
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 8 of 10 Page ID #:42



  1   prison warden due to COVID-19 because “his vague and conclusory allegations are
  2   insufficient to demonstrate deliberate indifference”).
  3         For these reasons, Plaintiff’s Eighth Amendment cruel and unusual
  4   punishments claim fails. If Plaintiff files an amended complaint, he must correct
  5   these deficiencies or risk dismissal of his lawsuit.
  6
  7   V.    CONCLUSION
  8         For the reasons stated above, the Court DISMISSES the Complaint WITH
  9   LEAVE TO AMEND. Plaintiff may have an opportunity to amend and cure the
 10   deficiencies in light of his pro se prisoner status. Plaintiff is ORDERED to, no
 11   later than May 13, 2021, either: (1) file a First Amended Complaint (“FAC”), or
 12   (2) advise the Court that Plaintiff no longer intends to pursue this lawsuit.
 13         The FAC must cure the pleading defects discussed above and shall be
 14   complete in itself without reference to the Complaint. See L.R. 15-2 (“Every
 15   amended pleading filed as a matter of right or allowed by order of the Court shall be
 16   complete including exhibits. The amended pleading shall not refer to the prior,
 17   superseding pleading.”). This means that Plaintiff must allege and plead any viable
 18   claims in the FAC again. Plaintiff shall not include new defendants or new
 19   allegations that are not reasonably related to the claims asserted in the Complaint.
 20         In any amended complaint, Plaintiff should confine his allegations to those
 21   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
 22   Rule 8, all that is required is a “short and plain statement of the claim showing that
 23   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
 24   standard civil rights complaint form when filing any amended complaint, a
 25   copy of which is attached. In any amended complaint, Plaintiff should identify the
 26   nature of each separate legal claim and make clear what specific factual allegations
 27   support each of his separate claims. Plaintiff strongly is encouraged to keep his
 28   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
                                                 8
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 9 of 10 Page ID #:43



  1   cite case law, include legal argument, or attach exhibits at this stage of the
  2   litigation. Plaintiff is advised to omit any claims for which he lacks a sufficient
  3   factual basis.
  4           The Court cautions Plaintiff that failure to timely file a FAC will result
  5   in a recommendation that this action be dismissed for failure to prosecute
  6   and/or failure to comply with court orders pursuant to Federal Rule of Civil
  7   Procedure 41(b).
  8           Plaintiff is not required to file an amended complaint, especially since a
  9   complaint dismissed for failure to state a claim without leave to amend may count
 10   as a “strike” for purposes of the in forma pauperis statute, 28 U.S.C. § 1915(g).3
 11   Instead, Plaintiff may request voluntary dismissal of the action pursuant to Federal
 12   Rule of Civil Procedure 41(a) using the attached Notice of Voluntary Dismissal
 13   form.
 14           Plaintiff is advised that the undersigned Magistrate Judge’s determination
 15   herein that the allegations in the Complaint are insufficient to state a particular
 16   claim should not be seen as dispositive of the claim. Accordingly, although the
 17   undersigned Magistrate Judge believes Plaintiff has failed to plead sufficient factual
 18   matter in the pleading, accepted as true, to state a claim for relief that is plausible on
 19   its face, Plaintiff is not required to omit any claim or Defendant in order to pursue
 20   this action. However, if Plaintiff decides to pursue a claim in an amended
 21   complaint that the undersigned Magistrate Judge previously found to be
 22   insufficient, then, pursuant to 28 U.S.C. § 636, the undersigned Magistrate Judge
 23   ultimately may submit to the assigned District Judge a recommendation that such
 24
      3
 25     Inmates who have accumulated three of more “strikes” are not permitted to bring
      a civil lawsuit or appeal a judgment in a civil action in forma pauperis—that is,
 26   without prepayment of the filing fee—unless the inmate is under imminent danger
 27   of serious physical injury. See 28 U.S.C. § 1915(g). Instead, inmates with three or
      more “strikes” generally must pay their full filing fee upfront in order to file a civil
 28   lawsuit or appeal a civil judgment.
                                                  9
Case 2:21-cv-01945-VAP-MAA Document 8 Filed 04/13/21 Page 10 of 10 Page ID #:44



   1   claim may be dismissed with prejudice for failure to state a claim, subject to
   2   Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
   3   L.R. 72-3.
   4         IT IS SO ORDERED.
   5   DATED: April 13, 2021
   6                                                  MARIA A. AUDERO
                                               UNITED STATES MAGISTRATE JUDGE
   7
   8   Attachments
   9   Form Civil Rights Complaint (CV-66)
  10   Form Notice of Dismissal
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  10
